Case 18-12382-mdc        Doc 41     Filed 05/09/19 Entered 05/09/19 12:33:55            Desc Main
                                    Document     Page 1 of 4


                     UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
In re: WANDA I. PEREZ-ARJONA               | BANKRUPTCY CASE
                                           |
                                Debtor     | NO.: 18-12382
                                           |
Wilmington Savings Fund Society            | CHAPTER 13
                                Movant     |
       v.                                  |
                                           |
Wanda I. Perez-Arjona                      |
                                Respondent |
__________________________________________|

     MOTION OF WILMINGTON SAVINGS FUND SOCIETY FOR RELIEF FROM THE
                           AUTOMATIC STAY

        Wilmington Savings Fund Society (“Movant”), by its attorneys, Weber Gallagher

Simpson Stapleton Fires & Newby, LLP, Peter E. Meltzer appearing, hereby moves for relief

from the automatic stay. Grounds for this motion are as follows:

1.      This court has jurisdiction over this contested matter pursuant to the provisions of 28

        U.S.C. Section 1334 and 157(b)(2)(G).

2.      Movant files this motion pursuant to Bankruptcy Rules 9013 and 9014 and Section

        362(d)(1) of the Bankruptcy Code.

3.      On or about April 10, 2018, Debtor filed for protection under Chapter 13 of the

        Bankruptcy Code in the United States Bankruptcy Court for the Eastern District of

        Pennsylvania under Case No. 18-12382.

4.      On or about March 26, 2008, Beneficial Bank made available to Debtor and Javier Arjona

        the principal sum of $344,000.00 with interest in accordance with the terms and conditions

        of a certain Promissory Note dated the same date executed by Debtor and Javier Arjona in

        favor of Beneficial Bank (the “Note”).
Case 18-12382-mdc       Doc 41    Filed 05/09/19 Entered 05/09/19 12:33:55              Desc Main
                                  Document     Page 2 of 4


5.    In order to secure repayment of the obligations set forth in the Note, Debtor and Javier

      Arjona executed and delivered to Beneficial Bank a mortgage on certain real property

      located in Bensalem, Pennsylvania (the “Mortgage”). Said property is more particularly

      described as 2468 Elfreth’s Alley, Bensalem, PA 19020 (the “Property”). The Mortgage

      was recorded on April 11, 2008 with the Bucks County Recorder of Deeds at Book 5761,

      Page 1680.

6.    Movant is the holder of the Note and Mortgage as the successor in interest by merger

      with Beneficial Bank.

7.    Both the Note and the Mortgage contain a provision that if any installments of principal

      or interest should remain unpaid after the same shall fall due, or in the case of a default of

      the payment of tax, water, sewer and assessments, or other governmental charges, after

      the same shall fall due, then, at the option of the mortgagee, all principal sums and all

      unpaid interest, advances made by the mortgagee, attorneys fees and costs of court may

      be declared immediately due and payable.

8.    Debtor has only made a partial payment toward the January 1, 2019 payment and has

      failed to make the payments due on February 1, 2019 through May 1, 2019.

9.    The Mortgage provides that upon default in payment of any sums due under the Note and

      Mortgage, the Movant may pursue foreclosure proceedings against the Property and may

      also recover all costs of collection and reasonable attorneys’ fees pursuant to the

      mortgage foreclosure action or any other legal action taken by Movant against the

      Debtor.

10.   As of the date hereof, Debtor is indebted to Movant under the loan documents in the

      amount of $15,416.38, consisting of 5 post-petition payment totaling $14,385.38 and




                                                2
Case 18-12382-mdc        Doc 41     Filed 05/09/19 Entered 05/09/19 12:33:55             Desc Main
                                    Document     Page 3 of 4


       attorney’s fees and costs associated with this Motion of $1,031.00.

11.    Under Section 362(d)(1) of the Bankruptcy Code, the court has the authority to terminate

       or modify the automatic stay “for cause, including lack of adequate protection of an

       interest in property of such party in interest.”

12.    Given the Debtor’s failure to make post-petition payments to Movant under the loan

       documents, cause exists to lift the automatic under Section 362(d)(1) of the Bankruptcy

       Code so that Movant may commence the exercise of its rights and remedies under the

       loan documents.

13.    It is well established in Pennsylvania and elsewhere that a Debtor’s failure to make post-

       petition mortgage payments in a Chapter 13 case can constitute cause to grant relief from

       the automatic stay. See, e.g., In re Keays, 36 B.R. 1016, 1017 (Bankr. E.D.Pa. 1984) and

       cases cited therein.

14.    Section 1301 of the Bankruptcy Code provides for a stay of an action against a co-debtor.

       To the extent that the non-debtor parties referenced in paragraph 4 above are protected by

       the automatic stay, Section 1301(c)(3) allows for co-debtor stay relief because the

       creditor’s interest would be irreparably harmed by the continuation of the stay. This

       condition exists in this case.

       WHEREFORE, for all of the foregoing reasons, Movant requests that, pursuant to

Section 362(d)(1) of the Bankruptcy Code, the automatic stay be terminated to permit Movant to

exercise its proper rights and remedies under its loan documents with Debtor, schedule the

sheriff’s sale of the mortgaged premises, take legal title to the mortgaged premises, and that

Movant be granted such other and further relief as may be just and equitable under the

circumstances.




                                                  3
Case 18-12382-mdc    Doc 41   Filed 05/09/19 Entered 05/09/19 12:33:55   Desc Main
                              Document     Page 4 of 4


                                      WEBER GALLAGHER SIMPSON
                                      STAPLETON FIRES & NEWBY LLP

                                           /s/ Peter E. Meltzer
                                      Peter E. Meltzer, Esquire
                                      Weber Gallagher
                                      2000 Market Street, 13th Floor
                                      267-295-3363
Dated: May 9, 2019                    Attorneys for Movant




                                         4
